Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-5-2005

Queen v. Romine
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4564




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Queen v. Romine" (2005). 2005 Decisions. Paper 161.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/161


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-50                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-4564
                                   ________________

                                NICHOLAS J. QUEEN,
                                             Appellant

                                            v.

                              DONALD ROMINE, Warden

                    _______________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                               (D.C. Civ. No. 98-cv-02074)
                     District Judge: Honorable Richard P. Conaboy
                    _______________________________________

                       Submitted For Possible Summary Action
                     Under Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                  November 17, 2005

               Before: SLOVITER, McKEE and FISHER, Circuit Judges

                               (Filed: December 5, 2005)
                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Nicholas J. Queen is a federal inmate serving a sentence of 562 months imposed in

1994. He is currently in custody at the United States Penitentiary in Lewisburg,

Pennsylvania. In December 1998, Queen challenged the execution of his sentence by
filing a habeas corpus petition under 28 U.S.C. § 2241. By order of January 21, 2000, the

District Court denied Queen’s habeas petition. Since then, Queen has repeatedly sought

relief from both this Court and the District Court, but to no avail. In our opinion

affirming the District Court’s dismissal of a successive habeas petition, we recounted the

history of Queen’s attempts at obtaining relief. See Queen v. Dodrill, No. 04-1212 (3d

Cir. Sept. 8, 2004). We need not repeat that history here except as it relates to the current

appeal involving the District Court’s order granting Queen’s motion to withdraw a motion

for relief under Rule 60(b) of the Federal Rules of Civil Procedure.

       In May 2005, Queen filed his Rule 60(b) motion for relief from judgment, alleging

that the January 21, 2000 denial of habeas relief was procured by fraud. On September

20, 2005, before the District Court ruled on his Rule 60(b) motion, Queen moved to

withdraw it. In his motion to withdraw, Queen attempted to condition the withdrawal of

his motion on the District Court ruling that the Bureau of Prisons violated his rights under

the Fifth Amendment. Without explanation, the District Court granted Queen’s motion to

withdraw and terminated proceedings. Queen appeals.

       Generally, a party may not appeal from an order granting the relief he sought. See

Watson v. City of Newark, 746 F.2d 1008, 1010 (3d Cir. 1984). Rather, a party has

standing to appeal only if he is aggrieved by the judgment. Id. Accordingly, to the extent

Queen’s appeal challenges the order granting the relief he requested, i.e., leave to

withdraw his Rule 60(b) motion, he lacks standing.



                                              2
       As described previously, Queen attempted to condition his motion to withdraw on

the District Court concluding that his Fifth Amendment rights had been violated. To the

extent the District Court’s unexplained order represents a summary dismissal of Queen’s

Fifth Amendment claim, we agree with this disposition. We have previously informed

Queen of the restrictions on filing a second or successive habeas petition. See Queen v.

Dodrill, No. 04-1212. He may not bypass these restrictions or any other procedural

requirements by presenting a habeas claim as a condition to withdrawing his Rule 60(b)

motion.

       In sum, we conclude that Queen’s appeal presents us with no substantial question.

Accordingly, we grant the Government’s motion for summary affirmance and will affirm

the District Court’s order. See Third Circuit L.A.R. 27.4, I.O.P. 10.6.




                                          3